                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

CHRISTOPHER DEWAYNE JAMES,                 §
            Petitioner,                    §
                                           §
    v.                                     §         No. 3:17-CV-2959-K
                                           §
LORIE DAVIS, Director TDCJ-CID             §
               Respondent.                 §

              ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
         RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

             The United States Magistrate Judge made findings, conclusions, and a

    recommendation in this case. No objections were filed. The District Court

    reviewed the proposed Findings, Conclusions and Recommendation for plain

    error.    Finding none, the Court accepts the Findings, Conclusions, and

    Recommendation of the United States Magistrate Judge.

             IT IS THEREFORE ORDERED that the petition for habeas corpus

    relief pursuant to 28 U.S.C. § 2254 is denied.

             SO ORDERED

             Signed May 21st, 2019.




                                           _________________________________
                                           ED KINKEADE
                                           UNITED STATES DISTRICT JUDGE




                                           1
